[Cite as In re M.D., 2022-Ohio-2672.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA


IN RE M.D., ET AL.                            :
                                              :            Nos. 110957, 110958,
Minor Children                                :            and 110959
                                              :
[Appeal by T.H., Mother]                      :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: August 4, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                                 Juvenile Division
             Case Nos. AD-17900994, AD-19903792, and AD-20908704


                                        Appearances:

                Scott J. Friedman, for appellant.

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Joseph C. Young, Assistant Prosecuting
                Attorney, for appellee.


EILEEN T. GALLAGHER, J.:

                Appellant, Mother, appeals three orders of the Cuyahoga County Court

of Common Pleas, Juvenile Division, granting permanent custody of her three
children, M.D., J.K., and I.S.,1 to the Cuyahoga County Division of Child and Family

Services (“CCDCFS” or “the agency”). She claims the following error:

       The juvenile court erred in terminating the appellant’s parental rights,
       in violation of her rights under the Fourteenth Amendment to the
       United States Constitution and Article I, Section 16 of the Ohio
       Constitution.

              We affirm the juvenile court’s judgment.

                         I. Facts and Procedural History

              CCDCFS filed three separate complaints; one for each child. The case

originated with the filing of a complaint for the oldest child, M.D., in January 2017.

Two additional complaints were followed in 2019 and 2020, seeking temporary

custody of J.K. and I.S. at the times of their births. The children were each

adjudicated dependent and placed in the temporary custody of CCDCFS. I.S. was

also adjudicated neglected.

              CCDCFS developed a case plan for Mother with the goal of reunifying

her with her children.2 The case plan was designed to address Mother’s issues with

mental health, housing, anger management, and domestic violence.                     Mother

appeared to be making progress on the case plan in late 2018, and CCDCFS

implemented overnight visitation with M.D., who was the only child born at that

time. The overnight visits were stopped, however, when CCDCFS learned of ongoing



       1 The parties are referred to herein by their initials or title in accordance with this
court’s established policy regarding non-disclosure of identities in juvenile cases.
       2 This appeal is brought by the children’s mother. We, therefore, focus on the

evidence relevant to Mother’s rights with the respect to the children. The children’s
fathers are not parties to this appeal.
abuse and domestic violence in the home. (Aug. 24, 2021, tr. 98-99, 115-116.) The

agency later concluded that Mother failed to significantly remedy the issues that

caused the children to be placed in temporary custody, and CCDCFS moved to

modify temporary custody of the children to permanent custody.

            The juvenile court held a hearing on the motions to modify temporary

custody over the course of two days; August 24, 2021, and September 13, 2021. Two

CCDCFS social workers assigned to this case testified that Mother’s mental

instability and difficulty regulating her emotions were the primary reasons the

agency sought permanent custody of the children. (Aug. 24, 2021, tr. 96, 108, 164,

167.) Mother had been hospitalized several times due to her mental condition, and

she had attempted suicide at least twice. (Aug. 24, 2021, tr. 19.) Betsy Boyle

(“Boyle”), a social worker at Marymount Hospital where Mother was admitted

following her second suicide attempt in March 2020, testified that Mother, who was

pregnant at the time, had attempted to kill herself and her unborn baby. While she

was in the hospital, Mother threatened to harm another patient and threatened to

beat up Boyle. (Aug. 24, 2o21, tr. 20.)

             Mildred Tate (“Tate”), a child protection specialist with CCDCFS,

testified that in June 2021, she attended a supervised visit with Mother and her

children on behalf of the social worker assigned to the case. During the visit, Mother

became agitated when Tate made parenting suggestions. (Aug. 24, 2021, tr. 37.)

Mother started screaming profanity and making threats. Security guards came to

the scene and escorted Mother out of the building. (Aug. 24, 2021, tr. 40.) Marcus
Allen, one of the protective services officers with the Cuyahoga County Sheriff’s

Office who responded to the scene, testified that Mother was “hostile,” and

threatened to beat the officers “bloody to the ground.” (Aug. 24, 2021, tr. 52.) This

incident occurred less than three months before the permanent custody hearing.

            Frontline Services is a nonprofit organization that assists individuals

with housing, mental health, and suicide prevention. Caleb Dixon (“Dixon”), a

program manager at Frontline Services, testified that he performed an assessment

of Mother’s needs and found that she had a history of 20 hospitalizations. (Aug. 24,

2021, tr. 60.) According to Dixon, Mother, who had been in foster care as a child

herself, had a history of trauma and a strong mistrust of people. She also had

difficulty regulating her emotions. (Aug. 24, 2021, tr. 61.) Dixon recommended that

Mother receive counseling and psychiatric treatment. (Aug. 24, 2021, tr. 64.)

Treveya Franklin, who worked with Mother at Frontline Services, described an

incident in which Mother became “agitated with staff” and refused to leave the

lobby. Ultimately, police were called to remove her. (Aug. 24, 2021, tr. 72.)

            Pamela Roy (“Roy”), who is now a supervisor with CCDCFS, was

assigned to the case from September 2018 through February 2020. Roy testified

there were several objectives in Mother’s case plan, but the primary goal was

stabilizing her behavior because she had “explosive behaviors.” (Aug. 24, 2021,

tr. 96.) Roy explained that Mother became defensive anytime anyone offered

parenting advice. Yet, according to Roy, Mother never reached a point where

parenting instruction was not warranted. (Aug. 24, 2021, tr. 97.)
             Nevertheless, Mother made improvements in 2018 to the point that she

progressed from supervised visits to unsupervised visits and eventually started

having overnight visits with M.D. in late 2018. The unsupervised visits were

stopped, however, when Roy learned that domestic violence was a problem in

Mother’s home. Mother admitted that “her home was unsafe” and reported at a

“staffing”3 that her father and uncle were entering her home and abusing her.

(Aug. 24, 2021, tr. 99.) The agency was also concerned about domestic violence

involving Mother and one of the fathers of Mother’s children. (Aug. 24, 2021, tr.

98.)

              Roy referred Mother to Able Counseling for anger-management

counseling, and Mother told Roy she was engaging in the anger-management

program. However, when Roy inquired at Able Counseling regarding Mother’s

participation in the program, she was told Able Counseling “didn’t have any

programming for her.” (Aug. 24, 2021, tr. 106.) Roy testified that after one and one-

half years of services, Mother had not made enough progress to begin reunification

with her children. (Aug. 24, 2021, tr. 108.)

              Michelle McCracken (“McCracken”), a social worker with CCDCFS,

took over as the case manager following Roy’s reassignment. McCracken testified

that Mother often failed to appear for supervised visits with the children. As a result,


       3 According to the Cuyahoga County Division of Child and Family Services Policy
Statement, the term “staffing” refers to a team decision-making process that involves
birth or adoptive families, service providers, community members, and agency staff to
assure the best possible placement for children in temporary or permanent custody. In
re E.Z., 8th Dist. Cuyahoga Nos. 103728 and 103966, 2016-Ohio-5412, ¶ 9, fn. 1.
Mother was required to give notice that she would be present the day before a

scheduled visit. If Mother failed to give prior notice, the visit was automatically

canceled. (Aug. 24, 2021, tr. 155.)

              McCracken testified that although Mother completed anger-

management classes, she continued to have fits and failed to control her emotions.

McCracken described Mother’s outburst with Tate when protective services were

required to escort her out of the building as an example of an outburst that occurred

after Mother had completed anger-management classes.              Thus, McCracken

concluded that Mother had not benefitted from the classes and “hasn’t

demonstrated a change in behavior.” (Aug. 24, 2021, tr. 164.)

              CCDCFS also required that Mother complete a mental-health

assessment in order to assess her mental stability. (Aug. 24, 2021, tr. 164.) Mother

told McCracken that an assessment had been done and that she would provide

McCracken with a copy, but McCracken never received it. (Aug. 24, 2021, tr. 164.)

              Mother signed releases to allow CCDCFS to obtain information from

her service providers, but each time she signed a release, she often revoked it before

the agency could obtain any information.4 (Aug. 24, 2021, tr. 156.) McCracken

explained that without releases, she was not authorized to discuss Mother’s progress

with service providers and was, therefore, unable to determine if Mother was

making progress or needed additional services. McCracken explained:


      4 Although Mother may have revoked releases authorizing the agency to obtain
confidential information from her service providers, the record shows that the agency
obtained information from Frontline Services, and other service providers.
      [I]f I can’t talk to the provider about exactly what services mom is
      getting and if I can’t get copies of the assessment to see what mom is
      telling them so that I can have conversation with them and share with
      them some of the things that I’ve seen and some of my concerns, then
      I don’t feel that mom’s getting the proper or most adequate counseling
      and mental health services if they’re only doing services based on what
      mom is telling them and not anybody else.

      As Miss Ray testified here, it’s kinda like mom doesn’t want anybody to
      know her bad stuff, so she tells them the good stuff because from us, we
      disclose it all.

(Aug. 24, 2021, tr. 166-167.) Ultimately, McCracken concluded that Mother had not

“demonstrated a behavior change enough to be able to reunify or place the children

with [her].” (Aug. 24, 2021, tr. 177.)

              Carla Golubovic (“Golubovic”), the children’s guardian ad litem

(“GAL”), agreed that the children should not be reunified with Mother. At the

hearing, Golubovic explained:

      [M]y concern for the three children, should they be returned to the
      mother’s care and control, is her mental health stability.

      I’ve been associated to this case since [M.D.] was an infant.

      Initially, M.D. remained in the care of her mother and was
      subsequently removed, placed into temporary custody, and then
      mother had two subsequent children, that being [J.K.] and [I.S.].

      Since my association to this family in total mother has had multiple
      psychiatric hospitalizations.

      Mother’s [sic] went from provider to provider, has not had any
      consistency, has not had stability for any length of time such that I
      would be comfortable with returning her three daughters to her care
      and control.

      Based on her own testimony here today the only person that she sees
      for mental health is Cynthia Holtzman of Ohio Guidestone, and Miss
      Holtzman testified that she’s a therapist at Ohio Guidestone, conducts
      telehealth meetings with mother that are now bi-weekly and it’s a self-
      report.

      * * *

      Your Honor, mother has a lot of positives. I believe she’s a very
      resourceful woman and again, very committed to her children, but I’m
      concerned about the status of her mental health, her ability to be
      consistent in managing mental health, even having insight as to what
      her mental health conditions are and maintaining stability and
      consistency for her children.

      We heard that some visitations that have taken place have escalated in
      bringing in law enforcement.

      Even on today’s date mother doesn’t appear to have much insight as to
      being reflective looking back and thinking there was a better way to
      handle situations, so that’s very concerning.

      And I don’t believe that she has the capacity to properly parent these
      children, so my recommendation is permanent custody.

(Sept. 13, 2021, tr. 351-352.)

              Following the hearing, the court issued judgments in the three

separate cases granting permanent custody of the children to CCDCFS. In reaching

each of the judgments, the court observed that Mother “failed continuously and

repeatedly to substantially remedy the conditions causing the child to be placed

outside the home.” The court also noted that Mother’s “chronic mental illness,

chronic emotional illness, and chemical dependence”5 prevented Mother from

providing an appropriate home for the children. Finally, the court found that




      5   As explained in our analysis of the evidence, the record supports the juvenile
court’s finding that Mother had chronic mental illness and emotional illness but does not
support the court’s finding that Mother was troubled by chemical dependency.
Mother failed to regularly visit with her children and that Mother abandoned and

neglected J.K. and I.S. Mother now appeals the trial court’s judgments.

                                II. Law and Analysis

                In the sole assignment of error, Mother argues the trial court erred in

terminating her parental rights, in violation of her rights under the Fourteenth

Amendment to the United States Constitution and Article I, Section 16 of the Ohio

Constitution.

                A parent has a “fundamental liberty interest * * * in the care, custody,

and management of [his or her child].” Santosky v. Kramer, 455 U.S. 745, 753, 102

S.Ct. 1388, 71 L.Ed.2d 599 (1982). Indeed, the termination of parental rights is

regarded as “‘the family law equivalent of the death penalty in a criminal case.’” In

re J.B., 8th Dist. Cuyahoga No. 98546, 2013-Ohio-1704, ¶ 66, quoting In re

Hoffman, 97 Ohio St.3d 92, 2002-Ohio-5368, 776 N.E.2d 485, ¶ 14. Consequently,

parents “‘must be afforded every procedural and substantive protection the law

allows.’” In re Hayes, 79 Ohio St.3d 46, 48, 679 N.E.2d 680 (1997), quoting In re

Smith, 77 Ohio App.3d 1, 16, 601 N.E.2d 45 (6th Dist.1991).

                Nevertheless, a parent’s right to the care and custody of his or her child

is not absolute. In re L.G., 8th Dist. Cuyahoga No. 110789, 2022-Ohio-529, ¶ 49.

“‘[T]he natural rights of a parent * * * are always subject to the ultimate welfare of

the child, which is the polestar or controlling principal to be observed.’” In re L.D.,

2017-Ohio-1037, 86 N.E.3d 1012, ¶ 29 (8th Dist.), quoting In re Cunningham, 59

Ohio St.2d 100, 106, 391 N.E.2d 1034 (1979).
               R.C. 2151.414 provides a two-prong analysis to be applied by a juvenile

court in adjudicating a motion for permanent custody. In re S.C., 2018-Ohio-2523,

115 N.E.3d 813, ¶ 20 (8th Dist.), citing R.C. 2151.414(B). This first prong authorizes

the juvenile court to grant permanent custody of a child to the public agency if, after

a hearing, the court determines, by clear and convincing evidence, that any of the

following factors apply: (a) the child is not abandoned or orphaned, but the child

cannot be placed with either parent within a reasonable time or should not be placed

with the child’s parents; (b) the child is abandoned; (c) the child is orphaned, and

there are no relatives of the child who are able to take permanent custody; (d) the

child has been in the temporary custody of one or more public children services

agencies or private child placing agencies for 12 or more months of a consecutive 22-

month period; or (e) the child or another child in the custody of the parent or parents

from whose custody the child has been removed has been adjudicated an abused,

neglected, or dependent child on three separate occasions by any court in this state

or another state. R.C. 2151.414(B)(1)(a)-(e).

               In accordance with the second prong of R.C. 2151.414, when any one

of the above factors exists, the second prong of the analysis requires the juvenile

court to determine, by clear and convincing evidence, whether it is in the best

interest of the child to grant permanent custody to the agency pursuant to R.C.

2151.414(D).

               “A juvenile court’s decision to grant permanent custody will not be

reversed as being against the manifest weight of the evidence ‘if the record contains
some competent, credible evidence from which the court could have found that the

essential statutory elements for permanent custody had been established by clear

and convincing evidence.’” In re G.W., 8th Dist. Cuyahoga No. 107512, 2019-Ohio-

1533, ¶ 62, quoting In re A.P., 8th Dist. Cuyahoga No. 104130, 2016-Ohio-5849, ¶ 16.

“‘Clear and convincing evidence’ is evidence that ‘will produce in the mind of the

trier of facts a firm belief or conviction as to the allegations sought to be

established.’” In re T.B., 8th Dist. Cuyahoga No. 99931, 2014-Ohio-2051, ¶ 28,

quoting Cross v. Ledford, 161 Ohio St. 469, 477, 120 N.E.2d 118 (1954).

              With respect to the first prong of the permanent-custody analysis, the

juvenile court made a finding in M.D.’s case, pursuant to R.C. 2151.414(B)(1)(d), that

“[t]he child has been in temporary custody of the Cuyahoga County Division of Child

and Family Services * * * for twelve (12) or more months of a consecutive twenty-

two (22) months period.” Specifically, the court found in its judgment entry dated

September 30, 2021, that the child had been in custody since April 6, 2017.

              The court also made a finding in each child’s case, pursuant to R.C.

2151.414(B)(1)(a), that the children could not be placed with either parent within a

reasonable time or should not be placed with either parent. R.C. 2151.414(E)

provides a list of factors the court must consider in determining whether or not

children can be placed with a parent within a reasonable time. As relevant here, the

court found, pursuant to R.C. 2151.414(E)(1), that

      notwithstanding reasonable case planning and diligent efforts by the
      agency to assist the parents to remedy the problems that initially
      caused the child[ren] to be placed outside the home, the [parents] have
      failed continuously and repeatedly to substantially remedy the
      conditions causing the child[ren] to be placed outside the child[ren]s
      home.

                Evidence at the hearing established that Mother had ongoing mental

health and anger-management issues that affected her ability to adequately parent

the children.     McCracken testified that although Mother completed anger-

management classes, she continued to have inappropriate outbursts and failed to

control her emotions. For example, Mother was escorted out of the building where

she was having a supervised visit with her children because she lost control when

Tate offered parenting advice. During the incident, Mother threatened Tate and told

the protective services officers who responded to the scene that she would beat them

“bloody to the ground.” Because the incident occurred after Mother had completed

anger-management classes, McCracken concluded that Mother did not benefit from

the instruction because her behavior remained unchanged. (Aug. 24, 2021, tr. 164.)

                McCracken also testified that Mother failed to provide proof that she

completed a mental assessment and although she signed releases to allow CCDCFS

social workers to discuss her case with service providers, she often revoked the

authorizations, which prevented the agency from exchanging relevant information

that could assist in Mother’s treatment.        (Aug. 24, 2021, tr. 156, 166-167.)

McCracken testified that, at time of trial, Mother had not demonstrated enough of a

behavior change to allow reunification of the children with her. (Aug. 24, 2021, tr.

167.) The GAL also testified that the children could not be placed with Mother

within a reasonable time. (Sept. 13, 2021, tr. 351-352.)
              The juvenile court found, pursuant to R.C. 2151.414(E)(2), that the

children could not be placed with Mother within a reasonable time due to her

chronic mental illness. Evidence showed that Mother had 20 mental health related

hospitalizations, including at least three hospitalizations in 2018 and one

hospitalization in 2020 related to a second suicide attempt while Mother was

pregnant with I.S. (Aug. 24, 2021, 18-20, 25, 59-60, 101-102, 198-199.) Mother’s

ongoing struggle with mental health manifested in erratic and volatile behavior

during which she threatened to harm a patient in the hospital, hospital staff, agency

staff, and protective services officers. (Aug. 24, 2021, tr. 18-28, 37-47, 50-55, 72-75,

111, 149.) The GAL testified that the children could not be placed in Mother’s care

primarily because of Mother’s lack of mental stability. (Sept. 13, 2021, tr. 350.)

              The juvenile court also found that the children could not be placed in

Mother’s care within a reasonable time due to ongoing neglect caused by Mother’s

“failure to regularly visit the child[ren].” Although Mother visited the children, there

were also extended periods of time without visitation. McCracken testified that

Mother had no contact with the children from March 2021 through August 2021.

(Aug. 24, 2021, tr. 153.) McCracken explained that the agency established a rule

whereby Mother was required to notify the agency the day before a scheduled visit

of her intent to appear for the visit because she often failed to show for scheduled

visits. (Aug. 24, 2021, tr. 155.) Therefore, the trial court’s finding that Mother

neglected the children by failing to regularly attend scheduled visits is supported by
the evidence, and the juvenile court properly found that the first prong of the

permanent-custody analysis was established by the evidence.

               With respect to the second prong of the permanent-custody analysis,

we recognize that, given the nature of the proceeding and the impact the court’s

decision will have on the lives of the parties concerned, the juvenile court enjoys

broad discretion in determining whether an order of permanent custody is in the

child’s best interest. In re Awkal, 95 Ohio App.3d 309, 316, 642 N.E.2d 424 (8th

Dist.1994). We, therefore, review a juvenile court’s determination of a child’s best

interests under R.C. 2151.414(D) for abuse of discretion. In re D.A., 8th Dist.

Cuyahoga No. 95188, 2010-Ohio-5618, ¶ 47.

               “A court abuses its discretion when a legal rule entrusts a decision to

a judge’s discretion and the judge’s exercise of that discretion is outside of the legally

permissible range of choices.” State v. Hackett, 164 Ohio St.3d 74, 2020-Ohio-

6699, 172 N.E.3d 75, ¶ 19. An abuse of discretion may be found where a trial court

“applies the wrong legal standard, misapplies the correct legal standard, or relies on

clearly erroneous findings of fact.” Thomas v. Cleveland, 176 Ohio App.3d 401,

2008-Ohio-1720, 892 N.E.2d 454, ¶ 15 (8th Dist.). When applying the abuse of

discretion standard, a reviewing court may not substitute its judgment for that of

the trial court. Vannucci v. Schneider, 2018-Ohio-1294, 110 N.E.3d 716, ¶ 22 (8th

Dist.).

              In determining the best interests of a child, the juvenile court must

consider all relevant factors, including, but not limited to, the following:
      (a) The interaction and interrelationship of the child with the child’s
      parents, siblings, relatives, foster caregivers and out-of-home
      providers, and any other person who may significantly affect the child;

      (b) The wishes of the child, as expressed directly by the child or through
      the child’s guardian ad litem, with due regard for the maturity of the
      child;

      (c) The custodial history of the child, including whether the child has
      been in the temporary custody of one or more public children services
      agencies or private child placing agencies for twelve or more months of
      a consecutive twenty-two-month period * * *;

      (d) The child’s need for a legally secure permanent placement and
      whether that type of placement can be achieved without a grant of
      permanent custody to the agency;

      (e) Whether any of the factors in divisions (E)(7) to (11) of this section
      apply in relation to the parents and child.

R.C. 2151.414(D)(1).

              Although a juvenile court is required to consider each relevant factor

under R.C. 2151.414(D)(1) in making a determination regarding permanent custody,

“there is not one element that is given greater weight than the others pursuant to the

statute.” In re Schaefer, 111 Ohio St.3d 498, 2006-Ohio-5513, 857 N.E.2d 532, ¶ 56.

“R.C. 2151.414(D)(1) does not require a juvenile court to expressly discuss each of

the best-interest factors in R.C. 2151.414(D)(1)(a) through (e). Consideration is all

the statute requires.” In re A.M., 166 Ohio St.3d 127, 2020-Ohio-5102, 184 N.E.3d

1, ¶ 31. Moreover, only one factor needs to be resolved in favor of permanent custody

in order to find that permanent custody is in the child’s best interest. In re S.C., 8th

Dist. Cuyahoga No. 102350, 2015-Ohio-2410, ¶ 30.
              Mother does not challenge the court’s best interest of the child

determination directly. She argues instead that she met most of the objectives

outlined in her case plan and that she substantially remedied the conditions that

required removal of the children. While it is true that Mother obtained housing and

completed several aspects of her case plan, including anger-management classes and

parenting classes, the evidence showed that the problematic behaviors remained

unchanged. (Aug. 24, 2021, tr. 164.) Moreover, the evidence supports the court’s

finding that permanent custody is in the children’s best interests.

              With respect to the “relationship” factor listed in R.C. 2151.414(D)(1),

the evidence showed that Mother was not well bonded to the children. As previously

stated, Mother often missed visits with the children and went long periods of time

without any contact with them. Even when Mother attended visits, McCracken was

concerned the children were not bonding with their mother. (Aug. 24, 2021, tr. 171.)

By contrast, McCracken testified that the children, who are together in the same

foster home, have a good relationship with their foster mother. (Aug. 24, 2021, tr.

176.)

              As    relevant   to   the   “children’s    wishes”    factor   listed   in

R.C. 2151.414(D)(1)(b), the GAL testified that the children were each too young to

express their wishes, and she recommended that permanent custody would be in

their best interests. (Sept. 13, 2021, tr. 352.) “‘The juvenile court properly considers

the GAL’s recommendation on the permanent-custody motion as part of the

R.C. 2151.414(D)(1)(b) analysis where the children are too young to express their
wishes.’” In re R.A., 8th Dist. Cuyahoga No. 110541, 2021-Ohio-4126, ¶ 52, quoting

In re B/K Children, 1st Dist. Hamilton No. C-190681, 2020-Ohio-1095, ¶ 45.

              R.C. 2151.414(D)(1)(c) involves consideration of the custodial history

of the child. At the time of trial, M.D. had been in agency custody for over four years

(all but the first few months of her life). (Aug. 24, 2021, tr. 103-104, 112-113, 131,

143.) The other two children had been in agency custody their entire lives. Indeed,

Mother acknowledged at trial that she had never had the children in her home.

(Sept. 13, 2o21, Tr. 322.) The custodial history demonstrated that the children were

in need of a permanent placement. And, as previously explained, the children could

not be reunified with Mother within a reasonable time and no alternative to

permanent custody was presented at trial.          Therefore, the evidence at trial

established that permanent custody was in the children’s best interests.

              We recognize that Mother made an effort to complete her case plan

and that she genuinely cares for her children. However, the evidence at trial

supports the court’s findings that the children could not be reunified with Mother

within a reasonable time and that permanent custody was in the children’s best

interests. According, the sole assignment of error is overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue of this court directing the common

pleas court, juvenile division, to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

ANITA LASTER MAYS, P.J., and
CORNELIUS J. O’SULLIVAN, JR., J., CONCUR